Citation Nr: 9926272	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-10 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disorder due 
to inservice tobacco use.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating determination entered in 
April 1998 in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, denied issues 
of the veteran's entitlement to service connection for heart 
and lung disease due to tobacco use as not well-grounded.  
The RO's action in April 1998 was accomplished without regard 
to any prior denial of service connection.

By a decision of April 23, 1990, the Board denied entitlement 
of the veteran to service connection for cardiovascular 
disability.  As the Board is bound by the finality of its 
earlier decision and must necessarily determine in any 
attempt to reopen whether new and material evidence has been 
presented with which to reopen the previously denied claim, 
the undersigned must construe the issue presented as to the 
claim for a heart disorder as shown on the title page.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir 1996) (noting a mandatory jurisdictional 
requirement of the Board under 38 U.S.C.A. § 5108, 7104(b) to 
address the question of whether new and material evidence was 
submitted, regardless of the RO's actions).

Regarding the claimed lung disorder, it is noted that the RO 
denied entitlement of the veteran to service connection for a 
lung disorder due to radiation exposure in a rating decision 
of December 1987, which the veteran appealed.  However, the 
Board in its April 1990 decision declined to address the 
merits of that issue, noting that the veteran had indicated 
that his lungs were in good condition and that his claim for 
service connection for respiratory disability related to 
those respiratory manifestations of his cardiovascular 
disease.  As a result, the Board construed that aspect of the 
veteran's appeal to be encompassed in the issue of 
entitlement to service connection for cardiovascular 
disability.  While the reasoning for the earlier action is 
apparent, it is nevertheless evident that finality did not 
attach to the Board's action in April 1990 or the RO's denial 
of service connection for a lung disability due to radiation 
exposure in so far as the veteran's current and original 
claim for service connection for a lung disorder due to 
tobacco use is concerned.  

On July 22, 1998, the President of the United States signed 
into law the "Internal Revenue Service Restructuring and 
Reform Act of 1998."  Pub. L. No. 105-206, 112 Stat. 685, 
865-66 (1998) (to be codified at 38 U.S.C.A. § 1103).  This 
law prohibits service connection for disability or death 
resulting from an injury or disease due to inservice use of 
tobacco products by a veteran.  However, it applies only to 
claims filed after June 9, 1998.  As the veteran in this case 
filed his claim for service connection for residuals of 
smoking prior to June 1998, the new law does not affect the 
disposition of this appeal.

It is also noted that the veteran in his notice of 
disagreement of May 1998 specifically requested an RO hearing 
as to the issues herein presented.  Such a proceeding was 
scheduled to occur in July 1998, but prior to its occurrence, 
the hearing request was withdrawn by his representative in a 
memorandum to the RO in July 1998.  Lastly, it is noted that 
only those issues identified on the title page have been 
developed and certified for the Board's review at this time.  
It is noted that issues pending before the RO while the 
claims at hand were being developed, including entitlement to 
service connection for right shoulder and elbow disorders and 
the initial rating of the veteran's tinnitus, were resolved 
in the veteran's favor prior to the RO's certification of the 
instant appeal to the Board.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a lung disorder as due to tobacco use is not supported by 
cognizable evidence demonstrating that such claim is 
plausible or capable of substantiation.

2.  By its decision in April 1990, entitlement of the veteran 
to service connection for a cardiovascular disorder was 
denied by the Board.

3.  Evidence submitted since entry of the Board's decision in 
April 1990, denying entitlement to service connection for a 
cardiovascular disorder, is duplicative, cumulative, or 
redundant of previously submitted materials, or does not bear 
directly and substantially on the matter under consideration 
and, by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a lung disorder due to tobacco use is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The decision entered by the Board in April 1990, denying 
the veteran's claim for service connection for a 
cardiovascular disability, is final, and no new and material 
evidence has been received since entry of the Board's 
decision in April 1990 with which to reopen the previously 
denied claim.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Lung Disorder due to Tobacco Use

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Additionally, if a disorder noted during service is not 
determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

As pertains to the legal authority governing the disposition 
of tobacco-related claims, it is noted that service 
connection may be granted for disability if the evidence 
establishes that injury or disease resulted from tobacco use 
in line of duty in military service, or upon a showing of a 
nicotine dependence of service origin that was the proximate 
cause of disability.  See VAOPGCPREC 19-97; VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93).  

The threshold question to be answered in this appeal, 
however, is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  To be well-grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Id. at 
610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997). 

Alternatively, well-groundedness may be established through 
the chronicity provision of 38 C.F.R. § 3.303(b), where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well-grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

In this matter, the veteran's primary contention is that a 
lung disorder has resulted from his initiation of the use of 
cigarettes while in service or simply from his use of 
cigarettes in service, although he has declined to furnish 
information requested by the RO in its development letter of 
January 1998 as to his smoking history.  It is neither 
alleged nor shown that any of the veteran's military service 
entailed engagement in combat with the enemy, and, as a 
result, the provisions of 38 U.S.C.A. § 1154 (West 1991) are 
not for application in this matter.  

Regarding the question as to whether his claim is well 
grounded, the veteran presents no competent medical evidence 
that his inservice use of tobacco was a proximate cause of a 
lung disorder in service or thereafter.  Also lacking is 
competent medical evidence of his becoming nicotine dependent 
in service and medical evidence of such dependency being a 
proximate cause of his claimed lung pathology, primarily 
reflected by complaints of shortness of breath and a dated 
diagnosis of possible bronchospasm.  In the absence of such 
evidence, and inasmuch as the record is devoid of evidence 
that the veteran has the medical training or expertise to 
offer competent medical evidence regarding matters relating 
to medical diagnosis or etiology, the veteran's claim for 
service connection for a lung disorder due to inservice 
tobacco use or nicotine dependence is found to be not well-
grounded.  38 U.S.C.A. § 5107(a); see Epps, supra; see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the veteran's claim "plausible" and thus 
require VA to notify the veteran of said relevant evidence in 
order that he may complete his application for the claim of 
service connection herein at issue.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997) (per curiam).



II.  Claim to Reopen:  Service Connection for a Heart 
Disorder due to Tobacco Use

The record reflects that the Board initially denied 
entitlement of the veteran to service connection for a 
cardiovascular disability by its decision in April 1990.  
Such action of the Board is final.  38 U.S.C.A. §§ 7103(a), 
7104(a) (West 1991); 38 C.F.R. § 20.1100 (1998).  
Consequently, the threshold question presented by this 
portion of the appeal is whether new and material evidence 
has been submitted to reopen the previously denied claim.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  In the recent case of 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), the 
Court, citing Elkins, held that the two-step process set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
the reopening of claims had become a three-step process under 
the Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [In Hodge, the Federal Circuit rejected 
the test for determining the materiality of evidence 
originally set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (evidence was deemed "material" when there was a 
reasonable possibility that the additional evidence 
presented, when viewed in the context of all the evidence, 
both new and old, would change the outcome of the claim) in 
favor of the test outlined in 3.156(a), that is, whether the 
newly presented evidence is so significant that it must be 
considered to fairly decide the claim.]

The three-step process for review of finally adjudicated 
claims enumerated in Winters is as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters at 206.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence on file at the time of entry of the Board's decision 
in April 1990 included the veteran's service medical records 
and other documents compiled by the service department, as 
well as lay statements from the veteran's spouse and a fellow 
serviceman regarding an inservice injury to the fingers of 
the veteran's right hand and various examination and 
treatment records.  Such records identify a possible inferior 
myocardial infarction in March 1984, a diagnosis of 
hypertensive and arteriosclerotic cardiovascular disease on 
VA examination in March 1986, a diagnosis of tobacco abuse, 
among others, during a period of VA hospitalization in 
February and March 1987, and the performance of a coronary 
artery bypass grafting procedure in September 1987.  Also 
then of record was a transcript of a hearing afforded the 
veteran before RO personnel in September 1988, and among the 
veteran's contentions at that time was his allegation that 
ionizing radiation to which he was exposed during service led 
to the onset of heart disease.  

Evidence added to the record since entry of the April 1990 
decision includes the veteran's written statements in which 
he alleges that his heart disease resulted from inservice 
tobacco use that led to an addiction to tobacco products.  As 
well, in connection with his claim to reopen the veteran has 
stated that he did not utilize tobacco products prior to 
service, but began such use in service when cigarettes were 
furnished to him as part of his rations.  Other evidence 
presented consists of duplicate copies of examination and 
treatment reports which were considered by the Board in April 
1990, in addition to a variety of various 
examination/treatment reports which were not of record in 
April 1990.  It is noted as well that the veteran failed to 
respond to the RO's development letter issued in January 1998 
regarding his tobacco-related claim.

Clearly, that evidence that is duplicative of prior evidence 
is not "new," to include the many medical records which 
were on file at the time of the Board's decision in April 
1990.  The remaining evidence, while not previously of 
record, does not bear directly or substantially on the 
question of the service incurrence or aggravation of the 
veteran's claimed heart disorder by virtue of inservice 
tobacco abuse.  Such evidence includes only the veteran's 
account of the initiation of cigarette use in service, which 
must be presumed credible per Justus v. Pincipi, 3 Vet. App. 
510, 513 (1992), there being no data or opinion from a 
medical professional indicating that the veteran actually 
became nicotine dependent in service or that his smoking 
during service, as opposed to smoking after service, was the 
proximate cause of the veteran's claimed heart disorder.  To 
that extent, such evidence cannot reasonably be held to be so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156; 
Hodge, supra.  

While the veteran's allegation that he suffers from a heart 
disorder related to inservice smoking is "new" in the sense 
that he previously had alleged, in part, that it was of 
service origin, or alternatively, due to inservice radiation 
exposure, there is no showing of any medical background or 
expertise on the part of the veteran.  Thus, his opinions on 
matters for which medical expertise is required are not 
competent medical evidence or otherwise material to the issue 
presented.  Espiritu, 2 Vet. App. at 494. 

On the basis of the foregoing, new and material evidence has 
not been presented with which to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a cardiovascular disorder per 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a).  As a result, no grounds to extend the 
Board's consideration of these matters beyond the first step 
of the process enumerated above, see Winters, Elkins, Hodge, 
supra, are shown, and, therefore, there is no basis for any 
further evidentiary development of the issue presented.



While it is shown that the RO did not have the opportunity to 
apply the holdings in Hodge, Winters, and Elkins, supra, in 
considering and deciding the veteran's claim to reopen, the 
Board concludes that, as the veteran has not been prejudiced 
by the Board's application of the three-step process 
described above, which is less restrictive than the previous 
rule set forth in Colvin, see Elkins, 12 Vet. App. at 218, 
there is no need to remand the claim at hand for further 
consideration by the RO on that point.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Moreover, regardless of whether 
or not the RO might determine that new and material evidence 
has been received, the Board would not be bound by that 
determination.  It would be the Board's function to review 
the RO's new and material evidence determination.  See 
Barnett, supra.  Since the Board is unable to find that new 
and material evidence has been received, no purpose would be 
served by remanding the case to the RO for a preliminary 
finding on the new and material evidence question.   

The Board views the forgoing discussion as sufficient to 
apprise the veteran and his representative of the type of 
evidence necessary to reopen his claim of entitlement to 
service connection for a heart disorder.  See generally 
Robinette v. Brown, 8 Vet. App. 69 (1995).  As well, the 
Board points out that the "benefit-of-the-doubt-rule" 
applies to the adjudication of a claim on its merits, not to 
the preliminary question presented here as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).



ORDER

As the veteran's claim of entitlement to service connection 
for a lung disorder due to tobacco use is not well-grounded, 
such claim is denied.

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for a heart, 
such claim to reopen is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

